Citation Nr: 0942946	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to June 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1991 
rating decision of the San Juan Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in October 1994, when it was remanded for additional 
development.  The case then came before the Board in May 
1996, when the Board issued a decision which, in pertinent 
part, denied service connection for a psychiatric disorder.  
The Veteran appealed the May 1996 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision issued in July 1997, the Court 
affirmed the Board's May 1996 decision, and the Veteran 
appealed the July 1997 Court decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  By a July 
1999 Order, the Federal Circuit remanded the case to the 
Court.  In September 1999, the Court entered another Order 
affirming the Board's May 1996 decision.  The Veteran again 
appealed to the Federal Circuit and, by an Order issued in 
November 2000, the Federal Circuit granted his unopposed 
motion to remand the case to the Court.

In January 2001, the Court remanded the case to the Board for 
readjudication consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In August 2001, the Board remanded the 
case to the RO for still further development.  The case then 
came before the Board in April 2004, when the Board again 
denied service connection for a psychiatric disorder.  The 
Veteran appealed the April 2004 Board decision to the Court, 
resulting in an April 2005 Joint Motion for Remand (Joint 
Motion) by the parties.  By an April 2005 Order, the Court 
vacated the April 2004 Board decision, and remanded the 
matter for readjudication consistent with the Joint Motion.  
In August 2005, the Board remanded the case to the RO for 
still further development.  Thereafter, the case was 
transferred to the Phoenix RO.  

The case then came before the Board in August 2008 (an 
earlier Board decision in 2006 was vacated by the Board) when 
the Board dismissed the appellant's claim of service 
connection for a psychiatric disorder based essentially on a 
finding that the appellant had abandoned the claim by not 
providing requested evidence, or the information needed for 
development for such evidence, necessary for a decision on 
the merits of the claim within one year.  The Veteran 
appealed the August 2008 Board decision to the Court 
resulting in a June 2009 Joint Motion by the parties.  By a 
July 2009 Order, the Court vacated the August 2008 Board 
decision, and remanded the matter for readjudication 
consistent with the Joint Motion.

In September 2009, the appellant submitted additional 
evidence, a private medical opinion, that was not reviewed by 
the RO.  The Board notes that the appellant has waived RO 
consideration of the additional evidence (see September 2009 
statement from the appellant's attorney, permitting the Board 
to consider such records in the first instance).  See 38 
C.F.R. § 20.1304(c).  However, in light of the Remand, below, 
this evidence will be considered by the RO prior to the 
return of the claims folders to the Board.

The appeal is REMANDED to the VARO.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2009 Joint Motion the parties agreed that the 
claim should be reinstated and evaluated on the merits.  The 
parties also agreed that a Remand was necessary to address 
relevant medical evidence, namely a November 2006 private 
medical opinion.  Finally, the parties agreed that if 
treatment records from Dr. Gaztambide were not received into 
the record on Remand, VA no longer has a duty to attempt to 
obtain these records.

Historically, in August 2001 the Board remanded the case to 
the RO with the directive to obtain a complete set of 
clinical records from Richard F. Camino Gaztambide, M.D., a 
private physician who was identified as having treated the 
Veteran.  The Veteran was also to be scheduled for VA 
examinations (by a psychologist and a psychiatrist) to 
determine: (1) "whether the Veteran's psychiatric disorder 
is in the nature of a personality disorder, or whether it is 
acquired in nature,"; and (2) the medical likelihood (if it 
is determined that the Veteran has an acquired psychiatric 
disorder) that any such disorder "is related to the 
difficulties the Veteran experienced in service."  In 
October 2002 correspondence, the RO notified the Veteran that 
a VA examination had been scheduled, and a copy of the letter 
was forwarded to the Veteran's then attorney of record.

An October 2002 VA Form 119 (Report of Contact) indicates 
that RO staff contacted the Veteran via telephone regarding 
the medical evidence of Dr. Gaztambide.  The Report of 
Contact indicates that the Veteran was "upset at the . . . 
system that was making him go thr[ough] all the trouble of 
requesting this evidence (which he said was already 
submitted) and also at the fact that [VA] was calling him to 
tell him that [VA was] requesting an examination for him . . 
. ."  The report also indicates that the Veteran "believes 
that all the evidence nec[essary] for a decision is in the 
file."  The Veteran was informed that the examination was 
requested in the August 2001 Board remand, and he was told 
that the RO was bound to comply with the remand directives.  
The Veteran referred the RO staff to his attorney.  The 
Report of Contact indicates that a telephone call was made to 
the attorney but "no contact could be established," and a 
message was left on the attorney's answering machine.  
Finally, the RO staff expressly stated, "both the veteran 
and the attorney will be notified by writing of the actions 
taken regarding examination and the private medical evidence 
from Dr. [Gaztambide]."

In an October 2002 letter, a VA physician reported that the 
Veteran failed to report for the scheduled examination.  The 
physician reported, "[t]he veteran was sent a Certified 
Letter notifying him of the appointment, yet he still failed 
to report."

By decision dated in April 2004, the Board again denied 
service connection for a psychiatric disorder.  Thereafter, 
by an April 2005 Order, the Court vacated the April 2004 
Board decision, and remanded the matter for readjudication 
consistent with an April 2005 Joint Motion.  In the Joint 
Motion, the parties noted that the record did not reflect 
that VA sought to obtain treatment records from Dr. 
Gaztambide, and noted the Veteran's belief that the evidence 
was already submitted.  The parties specifically found that 
"contrary to the October 2002 Report of Contact, there is no 
evidence that either the Veteran or his then attorney were 
notified in writing of the actions taken to obtain the 
private medical evidence."  The parties to the Joint Motion 
found that there was not adequate compliance with the 
directives of the August 2001 Board remand, inasmuch as VA 
failed to adequately notify the Veteran and his attorney of 
actions taken to obtain the private medical evidence at 
issue.  It was noted that a remand confers, as a matter of 
law, a right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  [Notably, the Veteran and 
his then attorney were advised of the RO's efforts to comply 
with the Board's remand directives by a December 2002 SOC.]

In August 2005, the Board remanded the instant claim to the 
RO for further development.  In pertinent part, the RO was to 
again make reasonable efforts to obtain a complete set of 
clinical records from Dr. Gaztambide.  Written requests for 
such evidence were to be sent via Certified Mail to both the 
Veteran and his attorney.  In conjunction with this request, 
the Veteran and his attorney were to be advised of the 
provisions of 38 C.F.R. § 3.158.  (Where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a).)  In 
addition, the RO was to again schedule the Veteran for 
examinations by a psychologist and a psychiatrist.  Written 
notification of the examinations was to be sent via Certified 
Mail to both the Veteran and his attorney.

Pursuant to the remand order, the RO sent the appellant a 
letter via Certified Mail in October 2005 and specifically 
asked him to provide a release so that the RO could obtain a 
complete set of clinical records from his private physician, 
Dr. Gaztambide.  In the alternative, the appellant was asked 
to provide copies of these clinical records.  He was advised 
that he had one year from the time of the October 2005 letter 
to make sure the RO received the requested information.  The 
RO sent a December 2005 follow-up request via Certified Mail 
for the aforementioned information.  He was advised of the 
provisions of 38 C.F.R. § 3.158.  The letter referred to the 
October 2005 letter but then advised the Veteran that he had 
one year from the time of the December 2005 letter to make 
sure that the RO received the requested information.  Both 
letters were mailed to the appellant's current address of 
record; neither correspondence was returned to the RO as 
undeliverable.  In addition, copies of the letters were sent 
to the Veteran's attorney at his address of record; neither 
correspondence was returned to the RO as undeliverable.  To 
date, neither the appellant nor his attorney has responded 
directly to the request for evidence or information.  
(Parenthetically, the Board notes that the appellant's 
attorney did not provide copies of the requested records, he 
did request a 90-day stay in the case in July 2006 and 
provided a change of address in October 2006.  In addition, 
he submitted a private medical opinion in November 2006 and 
again in July 2008.  As noted above, he submitted another 
private medical opinion in September 2009; however, this 
evidence does not include the records from Dr. Gaztambide.)

As noted above, the Board is aware that the parties agreed in 
the July 2009 Joint Motion that if treatment records from Dr. 
Gaztambide were not received into the record on Remand, VA no 
longer has a duty to attempt to obtain these records.  
However, the April 2005 Joint Motion reflects that all the 
parties agreed that the records from Dr. Gaztambide may be 
critical to the determination at hand.  The undersigned finds 
that those records are pertinent evidence that remains 
outstanding.

The Board also notes that the Veteran has failed to report 
for VA examinations scheduled in October 2002 and March 2006.  
Attempts to contact him have been made at his known address.  
Generally, VA regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.

The Veteran is reminded that the duty to assist is not a one-
way street.  A veteran cannot passively wait for assistance 
in those circumstances where his cooperation is needed for 
evidentiary development (see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)), nor can he deliberately choose to ignore 
requests for critical pertinent information, as appears the 
case here.  

For these reasons, inasmuch as Stegall, supra, mandates that 
a remand confers, as a matter of law, a right to compliance 
with the remand orders, the Board finds it prudent to allow 
the Veteran another opportunity for his own self-compliance 
with the Board's remand requests.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again make reasonable 
efforts to obtain a complete set of 
clinical records from the Veteran's 
private physician, Richard F. Camino 
Gaztambide, M.D. The development should 
also include making efforts to obtain 
copies of any records of VA treatment the 
Veteran received for his psychiatric 
disorder since the time that such records 
were last procured.  Written requests for 
such evidence must be sent via Certified 
Mail to both the Veteran and his attorney.  
In conjunction with this request, the 
Veteran and his attorney should be advised 
of the provisions of 38 C.F.R. § 3.158.  
The RO should proceed no further until the 
records sought are received or the one 
year time period for submission of the 
records has expired.

2.  After the development requested in 
paragraph 1 is complete to the extent 
possible, the RO should then arrange to 
have the Veteran examined by a 
psychologist.  The psychologist should 
examine the Veteran and conduct 
psychological testing, with appropriate 
subscales, aimed at determining whether 
the Veteran's psychiatric disorder is in 
the nature of a personality disorder, or 
whether it is acquired in nature.  When 
the foregoing development is completed, 
the RO should arrange for the Veteran to 
be examined by a psychiatrist.  The 
psychiatrist should review the claims 
folder, including the results of 
psychological testing as well as the 
private medical opinions dated in November 
2006 and September 2009, examine the 
Veteran, and provide an opinion as to the 
correct diagnosis (or diagnoses) for the 
Veteran's psychiatric difficulties.  In so 
doing, the psychiatrist should discuss the 
diagnostic assessments that have been 
offered by other examiners (which have 
included major depression, schizoid 
depression, schizoid personality, mixed 
personality disorder traits, and dysthymic 
disorder), and should reconcile those 
assessments with his/her own.  In 
addition, if the psychiatrist concludes 
that the Veteran has an acquired 
psychiatric disorder (as opposed to a 
personality disorder), the psychiatrist 
should provide an opinion as to the 
medical likelihood (in terms of likely or 
at least as likely as not, i.e., 50 % or 
better or not likely, less than 50 %) that 
the disorder is related to the 
difficulties the Veteran experienced in 
service.  The examiner should explain the 
rationale for all opinions given.  
Regarding the examinations requested 
above, written notification of the 
examinations must be sent via Certified 
Mail to both the Veteran and his attorney.

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the Veteran and his attorney an 
appropriate SSOC, and give them the 
opportunity to respond.  The case should 
only be returned to the Board for further 
appellate review after the expiration of 
the one year period pursuant to 38 C.F.R. 
§ 3.158 in which the appellant can provide 
the evidence requested in action paragraph 
1 of this Remand.  

The purpose of this remand is to ensure compliance with the 
Order by the Court and the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

